Title: To George Washington from Arthur Campbell, 10 May 1789
From: Campbell, Arthur
To: Washington, George



Sir
Washington-County V. May 10th 1789

Although I am not honored with a personal acquaintance; yet I can count myself among the number of your early and uniform admirers, and who can now rejoice in seeing the affairs of my Country administered successfully by your hand in preference to any other.
I was among the first that embraced the principles of the American revolution, and was not merely an inactive wellwisher; what was then endured to avert tyranny, I could willingly encounter again, if necessary, to promote and secure federalism. This disposition is not excited by sinister motives. The glory and prosperity of my Country is my first wish, and for myself an undisturbed retirement. My circumstances in life will procure me this, if we, at length experience a government of wise laws.
This preface, will be my apology for the freedom I have now taken, and hereafter may take, in addressing your Excellency: confiding at the same time, that my communications may remain

with yourself, and either notice or neglect them, as you judge them useful or otherwise. My information being chiefly confined to the South-Western parts of the United States A part of our Country that has hitherto been too much neglected.
It has no doubt been observed by you, Sir, that we ought to demean ourselves both watchfully and circumspectly towards our late enemies, & active rivals the British nation. A late visit of Col. Connolly to Kentucky, and what we learn from Alexr McGillvery, may evince the views of that Court, are something more, than a commercial monopoly. War will not be a popular measure in the youthful stage of our government, and important must be the considerations, for entering into it, at any time. A wise and judicious policy may yet be our cheapest, and most successful resource. The insolence of the Indian half-breed, ought to be checked, or rather that he may gradually be rendered a useless tool to the powers that flatter him, and in particular the Governor of the Bahamas. Georgia might make some concessions, and be more moderate in their speculations on Indian territory. South-Carolina might not be so anxious to monopolize the Indian trade at all hazards, and ought not to discover a disposition to prefer the interests of Savages, and those inimical ones too, to that of their brethren, and neighbours. A detachment of the American Regulars, posted on the Tenasee river, near the Muscle Shoals, may if under a faithful and intelligent Officer, awe our enemies, encourage our friends, conciliate all; or if that cannot be effected, foment divisions, and play off the interests, and views of one Tribe, against that of another, so as to render the machinations of a foreign power amongst them, of little avail against us. It is a desirable event to confirm the Chickasaws in their ancient friendship for the Anglo-Americans. A Clever Man for Agent of Indian Affairs may do great matters towards compleating so good a Work. The greatest part of the Choctaws, may easily be united in interests with the Chickasaws.
What I have yet learnt of Connollys visit, is too vague, to merit your attention; however this much we may be assured of, it was for no good to us. Garrisons established at Cayhoga and near the mouth of the Myamis of the Lake, will make it a matter of indifference on several accounts, whether we are soon possessed

of Fort-Detroit, or not. This would preclude emissaries, and Indian freebooters from Canada, visiting our new Settlements with success.
The inclosed Paper may be some information in the line of civil duties. It will at least shew a change of sentiment in some of the Members of the late Virginia Convention. If the hint is a good one, that the Inquest of the Country, may notice omissions of the legislatures and infractions of the Constitution, an Act of Congress may be necessary to define their powers.
It may be of little avail to have a fundamental law, if there is not a sett of Men, diffused over the Country and specially appointed to be Conservators and to make known violations. Impeachments is a harsh word, and ought but seldom to be resorted to. It may be said the people at large are the proper Guardians of the national Constitution. We admire the sentiment without attending to the practicability of execution: However Grand-Jurors seem to come the nearest to the vox populi of any regulation, that can be thought of that will prove efficient.
Arduous must be the task, and weighty the burthen of him, who desires conscientiously to administer the affairs of a great nation, rather as the father of the people, than the rigorous Magistrate: Them who may disinterestedly essay to lessen the task, and lighten his burthen, will have some claim to the character of patriot, and the esteem of the Man, who has been so often hailed the deliverer of his Country. I have the honor to be, with every sentiment of Esteem & Respect, Sir, your most obedient servant,

Arthur Campbell

